DETAILED ACTION

Response to Amendment
Due to the amendment filed on 03/30/2021, all objections filed in the Office Action filed on 12/30/2021 have been overcome. Further discussion on the merits of the application is described below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. § 103 as being unpatentable over US 20180023771 A1 to KIM et al (hereinafter Kim) in view of US 20180097158 A1 to ESTRADA et al (hereinafter Estrada) and US 20190219834 A1 to ACE (hereinafter Ace).
Re Claim 1:
Kim teaches a white light emitting diode (organic fluorescent body unit ODU, at least Fig 2B, white light described in at least ¶ 0062; also shown in Fig 2A of Kim with the examiner’s annotations below, see interview filed on 12/31/2020), comprising: 
a light emitting diode chip (light sources LS) comprising a first surface (surface in contact with light source substrate CB) and a second surface opposite to the first surface (surface 
a phosphor layer (OH) disposed on the second surface of the light emitting diode chip (shown in Fig 2B and described in at least ¶¶ 0081 and 0083); and 
a light converting layer (ODL2) disposed on the phosphor layer (shown in Fig 2B).
Figure 2A of Kim with the examiner's annotations

    PNG
    media_image1.png
    876
    632
    media_image1.png
    Greyscale


does not explicitly describe: 
wherein the first surface has a first region and a second region; and
an electrode disposed on the first region of the first surface of the light emitting diode chip, and not disposed on the second region of the first surface of the light emitting diode chip.
Estrada teaches:
a light emitting diode chip (light emitting semiconductor structure 115 excluding p-contact 145, n-contact 150, and gap 155, shown in Fig 1B and described in at least ¶ 0016) with a first surface (surface of p-type region 140 facing p-contact 145 and gap 155) and a second surface (surface of n-type region 130 facing away from light emitting active region 135),
wherein the first surface (surface of 140 facing 145 and 155) has a first region (region over 145) and a second region (region over 155); 
an electrode (p-contact 145) disposed on a first surface of a light emitting diode chip (shown in Fig 1B), and not disposed on the second region of the first surface of the light emitting diode chip (shown in Fig 1B since the gap 155 is disposed on the second region).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the light source chip of Kim with an electrode as taught by Estrada for the benefit of supplying current.
Kim does not teach wherein the light converting layer (ODL2) is a light filtering layer.
Ace teaches a light converting layer that is a light filtering layer (thin film absorption notch filter, ¶ 0096, Fig 17).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light converting layer of Kim (as 
Kim does not explicitly describe wherein the light filtering layer is a dual-band notch filtering layer or a triple-mode bandpass filtering layer.
Ace teaches a light filtering that is a dual-band notch filtering layer (absorption notch 102 and 110, Fig 14, Para ¶).
Since numerous variations and combinations can be made (Ace: Para 0130), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light filtering layer of Kim (as modified in view of Estrada and Ace) by including dual-band notch filter functionality for the benefit of creating whiter images (Ace: ¶ 0092).
Re Claim 2:
Kim further teaches wherein the light emitting diode chip (LS) further comprises a side surface connecting to the first surface and the second surface (left side and right side, respectively), and the phosphor layer (OH) is further disposed on the side surface (configuration shown in Fig 2B).
Re Claim 4:
Kim further teaches wherein the white light emitting diode (ODU) further comprises a protection layer (base member BM, Fig 2B, ¶ 0072) disposed between the phosphor layer (OH) and the light filtering layer (due to the combination in claim 1, this configuration is obviously occurs).

Re Claim 5:
Kim further teaches wherein the white light emitting diode (ODU) further comprises a protection layer (base member BM, Fig 2B, ¶ 0072) disposed on surfaces of the phosphor layer (OH) corresponding to the second surface and the side surface (configuration shown in Fig 2B), wherein the protection layer (BM) is disposed between the phosphor layer (OH) and the light filtering layer (due to the combination in claim 2, this configuration is obviously occurs).

Claims 3 and 6 are rejected under 35 U.S.C. § 103 as being unpatentable over Kim in view of Estrada and Ace as applied to claim 2 above, and further in view of US 20200013931 A1 to HONG et al (hereinafter Hong).
Re Claim 3:
Kim does not explicitly teach wherein the light filtering layer is further disposed on a surface of the phosphor layer corresponding to the side surface.
Hong teaches a light filtering layer (color layer 140) that is disposed on a surface of a phosphor layer (on phosphor layer 130) corresponding to a side surface (shown disposed on both sides extending in direction perpendicular to substrate 110 in Fig 4).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the light filtering layer of Kim (as modified in view of Estrada and Ace) on a side surface as taught by Hong for the benefit of increasing the light filtering capability.


Re Claim 6:
Kim further teaches wherein the white emitting diode (ODU) further comprises a protection layer (base member BM, Fig 2B, ¶ 0072) disposed on surfaces of the phosphor layer (OH) corresponding to the second surface and the side surface (configuration shown in Fig 2B), wherein the protection layer (BM) is disposed between the phosphor layer (OH) and the light filtering layer (due to the combination in claim 3, this configuration is obviously occurs).

Claims 7-8, 10-11, 13-14, and 16-17 are rejected under 35 U.S.C. § 103 as being unpatentable over Kim in view of US 20190384108 A1 to HAI et al (hereinafter Hai), Estrada, and Ace.
Re Claim 7:
Kim teaches a backlight module (backlight unit BLU, Figs 1A and 1C, described in at least ¶ 0037), comprising: 
an optical film (optical sheet OS, Figs 1B and 1C, described in at least ¶ 0042); and 
a white light emitting diode (organic fluorescent body unit ODU, at least Fig 2B, white light described in at least ¶ 0062; also shown in Fig 2A of Kim with the examiner’s annotations above, see interview filed on 12/31/2020) disposed beneath the optical film (configuration shown in Figs 1B and 1C) and comprising: 
a light emitting diode chip (light sources LS) comprising a first surface (surface in contact with light source substrate CB) and a second surface opposite to the first surface (surface opposite of the first surface and in contact with fluorescent body groove OH and facing green organic fluorescent body layer ODL2); 

a light converting layer (ODL2) disposed on the phosphor layer (shown in Fig 2B).
Kim does not teach: 
a reflection film; 
the optical film disposed on the reflection; and
the white light emitting diode between the reflecting film and the optical film.
Hai teaches a backlight module (backlight module 1, Fig 4, described in at least ¶ 0036) comprising: 
a reflecting film (reflective layer 13, in the form of a reflective coating layer as described in at least ¶ 0034 ); 
an optical film (optical film set 14, described in at least ¶ 0034) disposed on the reflecting film (configuration shown in Fig 4); and
a light emitting diode (backlight source 12 and cavity between backlight source 12 and optical film (14)) between the reflecting film (13) and the optical film (configuration shown in Fig 4).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the backlight of Kim by including a reflecting film as taught by Hai for the benefit of reflecting emitted light toward the optical film.
Kim does not explicitly describe: 
wherein the first surface has a first region and a second region; and

Estrada teaches:
a light emitting diode chip (light emitting semiconductor structure 115 excluding p-contact 145, n-contact 150, and gap 155, shown in Fig 1B and described in at least ¶ 0016) with a first surface (surface of p-type region 140 facing p-contact 145 and gap 155) and a second surface (surface of n-type region 130 facing away from light emitting active region 135),
wherein the first surface (surface of 140 facing 145 and 155) has a first region (region over 145) and a second region (region over 155); 
an electrode (p-contact 145) disposed on a first surface of a light emitting diode chip (shown in Fig 1B), and not disposed on the second region of the first surface of the light emitting diode chip (shown in Fig 1B since the gap 155 is disposed on the second region).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the light source chip of Kim with an electrode as taught by Estrada for the benefit of supplying current.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the light source chip of Kim (as modified in view of Hai) with an electrode as taught by Estrada for the benefit of supplying current.
Kim does not teach wherein the light converting layer (ODL2) is a light filtering layer.
Ace teaches a light converting layer that is a light filtering layer (thin film absorption notch filter, ¶ 0096, Fig 17).

Kim does not explicitly describe wherein the light filtering layer is a dual-band notch filtering layer or a triple-mode bandpass filtering layer.
Ace teaches a light filtering that is a dual-band notch filtering layer (absorption notch 102 and 110, Fig 14, Para ¶).
Since numerous variations and combinations can be made (Ace: Para 0130), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light filtering layer of Kim (as modified in view of Hai, Estrada, and Ace) by including dual-band notch filter functionality for the benefit of creating whiter images (Ace: ¶ 0092).
Re Claim 8:
Kim further teaches wherein the light emitting diode chip (LS) further comprises a side surface connecting to the first surface and the second surface (left side and right side, respectively), and the phosphor layer (OH) is further disposed on the side surface (configuration shown in Fig 2B).
Re Claim 10:
Kim further teaches wherein the white light emitting diode (ODU) further comprises a protection layer (base member BM, Fig 2B, ¶ 0072) disposed between the phosphor layer (OH) 7, this configuration is obviously occurs).
Re Claim 11:
Kim further teaches wherein the white light emitting diode (ODU) further comprises a protection layer (base member BM, Fig 2B, ¶ 0072) disposed on surfaces of the phosphor layer (OH) corresponding to the second surface and the side surface (configuration shown in Fig 2B), wherein the protection layer (BM) is disposed between the phosphor layer (OH) and the light filtering layer (due to the combination in claim 8, this configuration is obviously occurs).
Re Claim 13:
Kim teaches a display device (display device, Figs 1A-1C, described in at least ¶ 0037) comprising:
a backlight module (backlight unit BLU); and 
a display panel (display panel DP) disposed on the backlight module (configuration shown in at least Fig 1B);
wherein the backlight module (BLU) comprises:
an optical film (optical sheet OS, Figs 1B and 1C, described in at least ¶ 0042); and 
a white light emitting diode (organic fluorescent body unit ODU, at least Fig 2B, white light described in at least ¶ 0062; also shown in Fig 2A of Kim with the examiner’s annotations above, see interview filed on 12/31/2020) disposed beneath the optical film (configuration shown in Figs 1B and 1C) and comprising: 

a phosphor layer (OH) disposed on the second surface of the light emitting diode chip (shown in Fig 2B and described in at least ¶¶ 0081 and 0083); and 
a light converting layer (ODL2) disposed on the phosphor layer (shown in Fig 2B).
Kim does not teach: 
a reflection film; 
the optical film disposed on the reflection; and
the white light emitting diode between the reflecting film and the optical film.
Hai teaches a backlight module (backlight module 1, Fig 4, described in at least ¶ 0036) comprising: 
a reflecting film (reflective layer 13, in the form of a reflective coating layer as described in at least ¶ 0034 ); 
an optical film (optical film set 14, described in at least ¶ 0034) disposed on the reflecting film (configuration shown in Fig 4); and

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the backlight of Kim by including a reflecting film as taught by Hai for the benefit of reflecting emitted light toward the optical film.
Kim does not explicitly describe: 
wherein the first surface has a first region and a second region; and
an electrode disposed on the first region of the first surface of the light emitting diode chip, and not disposed on the second region of the first surface of the light emitting diode chip.
Estrada teaches:
a light emitting diode chip (light emitting semiconductor structure 115 excluding p-contact 145, n-contact 150, and gap 155, shown in Fig 1B and described in at least ¶ 0016) with a first surface (surface of p-type region 140 facing p-contact 145 and gap 155) and a second surface (surface of n-type region 130 facing away from light emitting active region 135),
wherein the first surface (surface of 140 facing 145 and 155) has a first region (region over 145) and a second region (region over 155); and
an electrode (p-contact 145) disposed on a first surface of a light emitting diode chip (shown in Fig 1B), and not disposed on the second region of the first surface of the light emitting diode chip (shown in Fig 1B since the gap 155 is disposed on the second region).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the light source chip of Kim (as modified in view of Hai) with an electrode as taught by Estrada for the benefit of supplying current.
Kim does not teach wherein the light converting layer (ODL2) is a light filtering layer.
Ace teaches a light converting layer that is a light filtering layer (thin film absorption notch filter, ¶ 0096, Fig 17).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light converting layer of Kim (as modified in view of Hai and Estrada) by including the light filtering layer of Ace for the benefit of correcting LED color blindness (Ace: ¶ 0096).
Kim does not explicitly describe wherein the light filtering layer is a dual-band notch filtering layer or a triple-mode bandpass filtering layer.
Ace teaches a light filtering that is a dual-band notch filtering layer (absorption notch 102 and 110, Fig 14, Para ¶).
Since numerous variations and combinations can be made (Ace: Para 0130), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light filtering layer of Kim (as modified in view of Hai, Estrada, 
Re Claim 14:
Kim further teaches wherein the light emitting diode chip (LS) further comprises a side surface connecting to the first surface and the second surface (left side and right side, respectively), and the phosphor layer (OH) is further disposed on the side surface (configuration shown in Fig 2B).
Re Claim 16:
Kim further teaches wherein the white light emitting diode (ODU) further comprises a protection layer (base member BM, Fig 2B, ¶ 0072) disposed between the phosphor layer (OH) and the light filtering layer (due to the combination in claim 13, this configuration is obviously occurs).
Re Claim 17:
Kim further teaches wherein the white light emitting diode (ODU) further comprises a protection layer (base member BM, Fig 2B, ¶ 0072) disposed on surfaces of the phosphor layer (OH) corresponding to the second surface and the side surface (configuration shown in Fig 2B), wherein the protection layer (BM) is disposed between the phosphor layer (OH) and the light filtering layer (due to the combination in claim 14, this configuration is obviously occurs).

Claims 9 and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over Kim in view of Hai, Estrada, and Ace as applied to claim 8 above, and further in view of Hong.

Re Claim 9:
Kim does not explicitly teach wherein the light filtering layer is further disposed on a surface of the phosphor layer corresponding to the side surface.
Hong teaches a light filtering layer (color layer 140) that is disposed on a surface of a phosphor layer (on phosphor layer 130) corresponding to a side surface (shown disposed on both sides extending in direction perpendicular to substrate 110 in Fig 4).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the light filtering layer of Kim (as modified in view of Estrada and Ace) on a side surface as taught by Hong for the benefit of increasing the light filtering capability.
Re Claim 12:
Kim further teaches wherein the white emitting diode (ODU) further comprises a protection layer (base member BM, Fig 2B, ¶ 0072) disposed on surfaces of the phosphor layer (OH) corresponding to the second surface and the side surface (configuration shown in Fig 2B), wherein the protection layer (BM) is disposed between the phosphor layer (OH) and the light filtering layer (due to the combination in claim 9, this configuration is obviously occurs).

Claims 15 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Kim in view of Hai, Estrada, and Ace as applied to claim 14 above, and further in view of Hong.
Re Claim 15:
Kim does not explicitly teach wherein the light filtering layer is further disposed on a surface of the phosphor layer corresponding to the side surface.
Hong teaches a light filtering layer (color layer 140) that is disposed on a surface of a phosphor layer (on phosphor layer 130) corresponding to a side surface (shown disposed on both sides extending in direction perpendicular to substrate 110 in Fig 4).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the light filtering layer of Kim (as modified in view of Estrada and Ace) on a side surface as taught by Hong for the benefit of increasing the light filtering capability.
Re Claim 18:
Kim further teaches wherein the white emitting diode (ODU) further comprises a protection layer (base member BM, Fig 2B, ¶ 0072) disposed on surfaces of the phosphor layer (OH) corresponding to the second surface and the side surface (configuration shown in Fig 2B), wherein the protection layer (BM) is disposed between the phosphor layer (OH) and the light filtering layer (due to the combination in claim 15, this configuration is obviously occurs).

Response to Arguments
Applicant's arguments filed 3/30/2021 have been fully considered but they are not persuasive.
On Page 10, the Applicant argues that secondary reference, Estrada does not teach the amendments to the independent claims 1, 7, and 13. More specifically, the Applicant argues that Estrada does not teach wherein the first surface has a first region and a second region; an electrode disposed on the first region of the first surface of the light emitting diode chip, and not disposed on the second region of the first surface of the light emitting diode chip. The examiner 
Estrada teaches:
a light emitting diode chip (light emitting semiconductor structure 115 excluding p-contact 145, n-contact 150, and gap 155, shown in Fig 1B and described in at least ¶ 0016) with a first surface (surface of p-type region 140 facing p-contact 145 and gap 155) and a second surface (surface of n-type region 130 facing away from light emitting active region 135),
wherein the first surface (surface of 140 facing 145 and 155) has a first region (region over 145) and a second region (region over 155); and
an electrode (p-contact 145) disposed on a first surface of a light emitting diode chip (shown in Fig 1B), and not disposed on the second region of the first surface of the light emitting diode chip (shown in Fig 1B since the gap 155 is disposed on the second region).
Therefore, the rejection to claims 1, 7, and 13 is sustained.
Additionally, on pages 9 and 11-12, the Applicant argues that the remainder of the references do not teach the amendments to claims 1, 7, and 13. The examiner agrees; however, the remainder of the references were not relied upon to teach the amendments in this Office Action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088.  The examiner can normally be reached on Monday-Friday: 10:00 am-6:00 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









/KEITH G. DELAHOUSSAYE/Examiner, Art Unit 2875